DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 22, 2021 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims recite a composition directly related to the nutritional profile of an insect as evidenced by Ravzanaadii et al. (Nutritional Value of Mealwork, Tenebio molitor as Food Source, Int. J. Indust. Entomol. Vol. 25, No. 1, 2012, pp. 93-98. Retrieved from the Internet: URL < http://koreascience.or.kr/article/JAKO201229765635707.pdf>) (See Table 1) and Rudall et al. (The Structure of Insect Cuticles, Proceedings of the Royal Society of London. Series B, Biological Sciences, Jan. 7, 1947, Vol. 134, No. 874 (Jan. 7, 1947), pp. 111-143, Retrieved from Internet URL: https://www.jstor.org/stable/pdf/82388.pdf). 
This judicial exception is not integrated into a practical application because the claims are directed to a composition alone and do not recite any additional elements that are outside the scope of the nutritional composition of an insect as taught in the prior art. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite that the composition is obtained from an insect (claim 1) and further recite the amounts of crude protein, chitin, ash, fat and moisture, which all fall within the scope of a dried Tenebio molitor insect (See Table 1). 
The examiner further notes that variations in the amount of fat, chitin, ash and protein do not make the claims patent eligible unless there are new or unexpected results regarding the claimed amounts. The prior art clearly teaches an insect of the 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ravzanaadii et al. (Nutritional Value of Mealwork, Tenebio molitor as Food Source, Int. J. Indust. Entomol. Vol. 25, No. 1, 2012, pp. 93-98. Retrieved from the Internet: URL < http://koreascience.or.kr/article/JAKO201229765635707.pdf>) in view of Rudall et al. (The Structure of Insect Cuticles, Proceedings of the Royal Society of London. Series B, Biological Sciences, Jan. 7, 1947, Vol. 134, No. 874 (Jan. 7, 1947), pp. 111-143, Retrieved from Internet URL: https://www.jstor.org/stable/pdf/82388.pdf).
Regarding claim 1, Ravzanaadii discloses an edible composition from Tenebrio molitor (e.g. a beetle of the family Tenebrionidae) comprising 63.34% by weight crude protein, while the instant claim requires at least 67%, 7.59% by weight fat, thus falling within the claimed range of at % to 20%, and 3.54% moisture, thus falling within the claimed range of between 2 and 15% (Table 1 page 95). 

Ravzanaaadii teaches a close cure protein for an adult, 63.34% versus 67% as claimed, and therefore one of ordinary skill in the art would expected the composition of Ravzanaadii to have the same effect as a composition having a 3.66% higher protein content. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Therefore, it is well within the ordinary skill in the art to vary the diet of the insect, or harvest the insect at a different time, to result in a composition having a desired protein content. This is merely routine experimentation that is well understood and 
Ravzanaadii further teaches that the composition has a crude protein digestibility ranging from 71.5% to 94.3% (page 97), thus overlapping the claimed range of 85%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Ravzanaadii discloses the composition as described above, wherein the composition is the nutritional profile of a beetle of the Tenebrionidae family having similar crude protein, fat and moisture. Ravzanaadii, however, fails to specifically teach that the composition has at least 5% by weight chitin. 
Rudall teaches a composition comprising chitin that is from a beetle of the Tenebrionidae family, wherein chitin is present in an amount of 31% (Table 4 page 116), thus falling within the claimed range of at least 5%. 
As both Ravzanaadii and Rudall are directed towards compositions representing the nutritional profile of the same type of insect, Tenebrio molitor (e.g. a beetle of the family Tenebrionidae), it would have been obvious to one of ordinary skill in the art for the composition of Ravzanaadii to further comprise chitin in an amount of at least 5% as claimed. Rudall clearly teaches that Tenebrio molitor (e.g. a beetle of the family Tenebrionidae) is known in the art to comprise a chitin content as claimed and therefore, it would have been obvious for the composition of Ravzanaadii to comprise the claimed amount of chitin. 
Regarding claim 2, Ravzanaadii further teaches that the composition has an ash content of 3.56% by weight (page 95, Table 1), thus falling within the claimed range of less than or equal to 4%. 
Regarding claim 6, Ravzanaadii discloses an edible beetle composition comprising 63.34% by weight crude protein and further teaches that the crude protein has 94% digestibility (Table 1 page 95 and page 97), similar to what is claimed. 
While Ravzanaadii teaches a similar composition as claimed, Ravzanaadii fails to teach the amount of soluble proteins. As taught by Ravzanaadii, the amount of each component in the composition is dependent upon the diet of the insect. Therefore, it would have been obvious to one of ordinary skill in the art to vary the type of feed the insect ate to result in a desired amount of soluble proteins. 
As stated above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

Tenebrio molitor (e.g. a beetle of the family Tenebrionidae), which is the same insect used by the instant invention, and therefore the molecular mass of the proteins in Ravzanaadii would be similar as claimed. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. As stated above, Ravzanaadii clearly teaches that the amount of each component in the nutritional profile of Tenebrio molitor (e.g. a beetle of the family Tenebrionidae) can vary depending on the type of diet and therefore it would have been obvious to one of ordinary skill in the art to vary the type of diet to result in a desired amount of soluble proteins with a desired molar mass.  
	Regarding claim 12, Ravzanaadii further teaches that the composition can be used to feed humans (Abstract).
	Regarding claim 13, Ravzanaadii teaches that the composition is a suitable protein source that can be used for humans or animals (Abstract), but fails to teach that it is used to replace protein flour. However, such limitation is intended use of the composition and not given patentable weight as it does not result in a structural difference over the composition taught by Ravzanaadii. Furthermore, Ravzanaadii clearly teaches that the composition is ground and is used to supply protein and minerals to humans and animals and therefore would have been obvious to replace a protein source, such as protein flour.
Regarding claim 14, Ravzanaadii teaches that the composition is a suitable protein source that can be used for humans or animals (Abstract). With respect to the 

	
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6 and 12-14have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ravzanaadii and Rudall.


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791